     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.216 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JANE DOE,                                           Case No. 20-cv-1818-MMA (MSB)
12                                       Plaintiff,
                                                          MOTION GRANTING IN PART
13    v.                                                  PLAINTIFF’S MOTION FOR
                                                          PROTECTIVE ORDER AND LEAVE
14    CISSY STEELE, et al.,
                                                          TO PROCEED ANONYMOUSLY
15                                   Defendants.
                                                          [Doc. No. 4]
16
17
18
19          Jane Doe (“Plaintiff”) brings this action against multiple Defendants alleging that
20    she was targeted and groomed for “for the sole purpose of sex trafficking her, in violation
21    of the [Trafficking Victims Protection Reauthorization Act].” Doc. No. 12 (“FAC”) ¶ 1.
22    Plaintiff now moves for a protective order and leave to proceed anonymously. See Doc.
23    No. 4. A group of Defendants—Diabolic Video Productions, Inc.; Black Ice LTD; Zero
24    Tolerance Entertainment, Inc.; and Third Degree Films (collectively, “Video
25    Defendants”)—have filed an opposition to Plaintiff’s motion. See Doc. No. 16. Plaintiff
26    has not filed a reply. The Court found the matter suitable for determination on the papers
27    and without oral argument pursuant to Federal Rule of Civil Procedure 78(b) and Civil
28

                                                      1
                                                                              20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.217 Page 2 of 9



 1    Local Rule 7.1.d.1. See Doc. No. 18. For the reasons set forth below, the Court
 2    GRANTS IN PART Plaintiff’s motion.
 3                                          I. BACKGROUND
 4          Plaintiff’s action arises from sex trafficking allegations against one individual and
 5    several pornographic film studios and websites. See FAC ¶¶ 20–31.
 6          Representing herself as a talent agent and promising to make Plaintiff a model,
 7    Cissy Steele (“Steele”) allegedly targeted and groomed Plaintiff for sex trafficking. See
 8    id. ¶¶ 1, 2. Plaintiff claims Steele “coerced and lured [Plaintiff] to move into her home”
 9    where Steele then used “psychological manipulation and coercion, intimidation tactics,
10    threats, and physical violence to control, dominate and exploit [Plaintiff].” Id. ¶¶ 3, 4.
11    Plaintiff further avers that Steele forced Plaintiff to engage in “commercial sex acts” and
12    then forced Plaintiff to give the profits to her. Id. ¶ 5. Additionally, Plaintiff alleges that
13    Steele forced her to perform in pornographic videos for adult film companies against her
14    will. See id. ¶ 6. The film companies paid Steele directly and failed to pay Plaintiff for
15    her involuntary work. Id. Additionally, Plaintiff alleges that the pornographic film
16    studios and websites participated in Steele’s sex trafficking venture because they knew,
17    or should have known, Steele was trafficking Plaintiff and “knowingly benefited from her
18    illegal venture by selling videos and posting videos through online websites that featured
19    Jane Doe for profit.” Id. ¶¶ 7–8.
20          Based on these allegations, Plaintiff has brought seven causes of action: (1)
21    violation of the Trafficking Victims Protection Act (“TVPA”), 18 U.S.C. § 1591(a); (2)
22    participation in a venture in violation of the TVPA, 18 U.S.C. § 1591(a); (3) financially
23    benefiting from sex trafficking in violation of the TVPA, 18 U.S.C. § 1595; (4)
24    conspiracy to commit violation of the TVPA, 18 U.S.C. § 1594; (5) violation of record
25    keeping requirements, 18 U.S.C. § 2257; (6) preliminary and permanent injunction; and
26    (7) violations of California Labor Code §§ 201, 226.8, 1194. Id. ¶¶ 136–188. Plaintiff
27    claims she uses “a pseudonym to protect her identity because of the sensitive and highly
28    personal nature of this matter” and because of the “serious risk of retaliatory harm

                                                     2
                                                                                  20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.218 Page 3 of 9



 1    because Steele has continued to contact [Plaintiff] and her family, threatening physical
 2    violence against her.” Id. ¶¶ 15, 16. Plaintiff now moves for a protective order and leave
 3    to proceed anonymously. See Doc. No. 4.
 4                                       II. LEGAL STANDARD
 5          A plaintiff’s use of a fictitious name “runs afoul of the public’s common law right
 6    of access to judicial proceedings and Rule 10(a)’s command that the title of every
 7    complaint ‘include the names of all the parties.’” Does I thru XXIII v. Advanced Textile
 8    Corp., 214 F.3d 1058, 1067 (9th Cir. 2000) (citations omitted) (quoting Fed. R. Civ. P.
 9    10(a)). “This presumption is loosely related to the public’s right to open courts, and the
10    right of private individuals to confront their accusers.” Doe v. Kamehameha
11    Sch./Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir. 2010) (citations
12    omitted).
13          The Ninth Circuit permits parties “to use pseudonyms in the ‘unusual case’ when
14    nondisclosure of the party’s identity ‘is necessary . . . to protect a person from
15    harassment, injury, ridicule or personal embarrassment.’” Advanced Textile Corp., 214
16    F.3d at 1067–68 (quoting United States v. Doe, 655 F.2d 920, 922 n.1 (9th Cir. 1980)).
17    “[A] party may preserve his or her anonymity in judicial proceedings in special
18    circumstances when the party’s need for anonymity outweighs prejudice to the opposing
19    party and the public’s interest in knowing the party’s identity.” Id. at 1068. When a
20    pseudonym is used to protect the anonymous party from retaliation, courts determine
21    whether anonymity is necessary through analyzing three factors: “(1) the severity of the
22    threatened harm; (2) the reasonableness of the anonymous party’s fears; and (3) the
23    anonymous party’s vulnerability to such retaliation.” Id. (citations omitted). In
24    determining prejudice, courts must “determine the precise prejudice at each stage of the
25    proceedings to the opposing party, and whether proceedings may be structured so as to
26    mitigate that prejudice.” Id. Finally, courts must determine “whether the public’s
27    interest in the case would be best served by requiring that the litigants reveal their
28    identities.” Id.

                                                    3
                                                                                20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.219 Page 4 of 9



 1             When the party seeking anonymity meets this burden, the court “should use its
 2    powers to manage pretrial proceedings and to issue protective orders limiting disclosure
 3    of the party’s name to preserve the party’s anonymity to the greatest extent possible
 4    without prejudicing the opposing party’s ability to litigate the case.” Id. at 1069
 5    (citations omitted).
 6                                                III. DISCUSSION
 7    A. Motion for Leave to Proceed Anonymously
 8             Plaintiff seeks the Court’s leave to bring her action anonymously as well as “a
 9    protective order, pursuant to Federal Rules of Civil Procedure 26(c), to ensure that
10    Defendants keep Plaintiff’s identity confidential throughout the pendency of the lawsuit
11    and thereafter.” Doc. No. 4-1 at 2.1 She also wants “redaction of her personally
12    identifying information from the public docket and assurances that Defendants will not
13    use or publish, Plaintiff’s identity pursuant to the protective order.” Id. at 10. In the final
14    sentence of her motion, Plaintiff further requests the Court “order that any release or
15    deliberate disclosure of Plaintiff’s identity by Defendants, to anyone outside of their legal
16    representatives, be sanctionable and accountable to the fullest extent of the law.” Id.
17             To assess whether Plaintiff should proceed anonymously, the Court must balance
18    Plaintiff’s need against prejudice to Defendants’ and the public’s interest. The Court
19    addresses each interest in turn.
20             1. Plaintiff’s Need for Anonymity
21             First, the Court considers Plaintiff’s need for anonymity. Plaintiff argues that
22    disclosing her identity would reveal highly sensitive and personal information. Doc. No.
23    4-1 at 5. In particular, Plaintiff points to her allegations that she was forced and coerced
24    into sex trafficking, having sex for profit under the threat of violence to her and her
25    family, and engaging in a relationship with adult film companies. Id. at 6 (citing Doc.
26
27
28    1
          All citations refer to the pagination assigned by the CM/ECF system.

                                                           4
                                                                                 20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.220 Page 5 of 9



 1    No. 1 ¶¶ 46–52). Plaintiff further asserts that disclosure would worsen the psychological
 2    harm she already suffers. See id. She contends that disclosure would bring Plaintiff into
 3    the public spotlight, which would cause “severe embarrassment” and would make her
 4    more vulnerable to the trauma she escaped. See id. 7, 8.
 5          Plaintiff’s allegations demonstrate her need to proceed anonymously. Plaintiff is a
 6    survivor of human trafficking. See FAC ¶¶ 1–5. She was subjected to “psychological
 7    manipulation and coercion, intimidation tactics, threats, and physical violence.” Id. ¶¶ 4;
 8    see also id. 41, 43, 57. When Plaintiff did not adhere to Steele’s orders, Steele threatened
 9    Plaintiff and her family and physically abused Plaintiff. See id. ¶¶ 43, 51, 57, 62. These
10    threats included threatening to kill Plaintiff and her dog if she did not cooperate. See id.
11    ¶¶ 43, 62. Steele forced Plaintiff prostitute herself and pass the profit to Steele. See id.
12    ¶¶ 5, 47–53. Steele further forced Plaintiff to perform in pornographic videos. See id.
13    ¶¶ 6, 56–57. Steele forced Plaintiff to take “illicit drugs” to make her dependent on
14    Steele. Id. ¶ 63. Steele’s threats continued after Plaintiff escaped her control:
15
16          69. After Jane Doe escaped Steele’s control, Steele began calling Jane Doe’s
            mother and neighbor, threatening them and Jane Doe if she did not return.
17
            Steele made threatening calls to Jane Doe’s neighbor and mother almost
18          every week after Jane Doe left her control.
19
            70. Steele threatened to find Jane Doe and hunt her down if she did not
20          return and/or if she did not remain silent about Steele’s sex trafficking
            scheme.
21
22    Id. ¶¶ 69–70.
23          Based on these allegations, the Court finds that Plaintiff has a high need for
24    anonymity. See B.M. v. Wyndham Hotels & Resorts, Inc., No. 20-cv-00656-BLF, 2020
25    WL 4368214, at *10 (N.D. Cal. July 30, 2020) (finding the plaintiff’s need for anonymity
26    weighs in favor of granting the request when she was sex trafficked as a minor and the
27    case involved sensitive and highly personal information); Doe v. Penzato, No. CV10-
28    5154 MEJ, 2011 WL 1833007, at *3 (N.D. Cal. May 13, 2011) (finding the plaintiff had

                                                    5
                                                                                 20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.221 Page 6 of 9



 1    a high need for anonymity where she alleged she was the victim of human trafficking,
 2    forced labor, and sexual battery). Plaintiff’s proffered rationale for her motion rests on
 3    the highly sensitive and personal nature of her allegations. Therefore, the Court finds that
 4    Plaintiff has alleged sufficient facts to show that she has a high need for anonymity.
 5          2. Prejudice to Defendants
 6          Second, the Court considers prejudice to Defendants that would occur if Plaintiff
 7    proceeds anonymously. Plaintiff argues that her requested relief will not prejudice
 8    Defendants because her name will be provided to Defendants “subject to a protective
 9    order that prohibits disclosure to any third parties.” Doc. No. 4-1 at 9. Plaintiff contends
10    that there is no other mechanism to protect her identity. Id. at 10. Video Defendants
11    respond that “[c]omplete anonymity will hinder the investigation and discovery efforts.”
12    Doc. No. 16 at 7; see also id. at 8. Video Defendants further contend that anonymity
13    would “cast[] a shadow of speculation and suspicion on its business and its employees.”
14    Id. at 7. They take particular issue with Plaintiff’s request for sanctions for “any release
15    or deliberate disclosure of Plaintiff’s identity by Defendants, to anyone outside of their
16    legal representatives.” Id. at 8 (quoting Doc. No. 4-1 at 10). They contend that this relief
17    is overbroad and would hinder discovery as well as is punitive because Plaintiff does not
18    allege Video Defendants threatened, coerced, or retaliated against her. See id. Video
19    Defendants point out that they have used Plaintiff’s image and stage name over the last
20    ten years and waiting to unmask her legal name will not cure prejudice. See id. In
21    further arguing that Plaintiff’s requested relief is prejudicial, Video Defendants note that
22    adhering to Plaintiff’s wishes would prevent them from contacting potential witnesses.
23    See id. at 9–10.
24          Here, the Court must “determine the precise prejudice at each stage of the
25    proceedings to the opposing party, and whether proceedings may be structured so as to
26    mitigate that prejudice.” Advanced Textile Corp., 214 F.3d at 1068 (emphasis added).
27    Video Defendants’ objections focus on prejudice during the discovery and later phases of
28    the litigation. See Doc. No. 16 at 8, 9. The action is currently at the pleadings stage:

                                                    6
                                                                                20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.222 Page 7 of 9



 1    Plaintiff has filed her FAC, and Defendants have not yet answered. Video Defendants
 2    have not shown how Plaintiff’s use of a pseudonym at this stage of the litigation is
 3    prejudicial or, even if they did, how such prejudice outweighs the heavy need for Plaintiff
 4    to proceed anonymously. As to Video Defendants’ argument regarding “a shadow of
 5    speculation and suspicion on its business and its employees,” Doc. No. 16 at 7, the Court
 6    finds this argument unavailing because they will still face public exposure regardless of
 7    whether Plaintiff proceeds anonymously and Plaintiff’s allegations would otherwise
 8    remain unchanged. See Penzato, 2011 WL 1833007, at *4.
 9          Moreover, Plaintiff does not necessarily foreclose total disclosure of her full name:
10    she expresses willingness to provide her name to Defendants subject to a protective order.
11    See Doc. No. 4-1 at 9. The Court finds that a protective order and case management
12    discussions would mitigate Defendants’ concerns over discovery and investigation given
13    that “it is foreseeable that anonymity would raise problems for discovery” and
14    “anonymity need not, and should not, impede either party’s ability to develop its case.”
15    Jane Roes 1-2 v. SFBSC Mgmt., LLC, 77 F. Supp. 3d 990, 996 (N.D. Cal. 2015).
16          Therefore, the Court finds that the prejudice against Defendants is low given that
17    the action is in the pre-discovery stage and the Court can manage the pretrial proceedings
18    to mitigate problems that anonymity may raise. See SFBSC Mgmt., LLC, 77 F. Supp. 3d
19    at 996 (quoting Advanced Textile Corp., 214 F.3d at 1069, 1072).
20          3. Public Interest in Knowing Plaintiff’s Identity
21          Third, the Court considers whether the public interest would best be served by
22    Plaintiff revealing her identity. Plaintiff asserts that the public would not be harmed
23    because there is a superior interest in allowing victims to bring their claims “without the
24    defendants deterring them from pursuing their claims by forcing the Plaintiff’s public
25    identification.” Doc. No. 4-1 at 8. She argues a central deterrent to reporting sex crimes
26    is victims’ fear of having their identity exposed and that the public interest is better
27    served when the victims feel comfortable to come forward. Id. In essence, she contends
28

                                                     7
                                                                                 20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.223 Page 8 of 9



 1    “[c]ompelling the identification of Plaintiff will deter other sex trafficking litigation.” Id.
 2    at 9.
 3            The Court finds that proceeding anonymously “serves strong public interest
 4    because other victims will not be deterred from reporting such crimes.” Wyndham Hotels
 5    & Resorts, Inc., 2020 WL 4368214, at *10; see also Heineke v. Santa Clara Univ., No.
 6    17-cv-05285-LHK, 2017 WL 6026248, at *22 (N.D. Cal. Dec. 5, 2017); Penzato, 2011
 7    WL 1833007, at *5. Additionally, the public interest is not threatened by withholding a
 8    plaintiff’s identity where “there is nothing about the Plaintiff’s identity which makes it
 9    ‘critical to the working of justice’ and the basic facts of the case will be on public
10    record.” Wyndham Hotels & Resorts, Inc., 2020 WL 4368214, at *10 (quoting SFBSC
11    Mgmt., LLC, 77 F. Supp. 3d at 996). Therefore, the Court finds that the public interest
12    would be best served if Plaintiff is permitted to proceed anonymously.
13            4. Conclusion
14            After weighing Plaintiff’s high interest in needing anonymity, the relatively low
15    prejudice to Defendants at the pre-discovery stage of litigation, and the strong public
16    interest in allowing Plaintiff to proceed anonymously, the Court finds that Plaintiff has
17    met her burden to proceed under the “Jane Doe” pseudonym. Accordingly, the Court
18    GRANTS Plaintiff’s motion to proceed anonymously under the pseudonym “Jane Doe”
19    in her public filings.
20    B. Motion for a Protective Order
21            In addition to seeking to proceed anonymously, and as noted above, Plaintiff
22    further seeks a “a protective order, pursuant to Federal Rules of Civil Procedure 26(c), to
23    ensure that Defendants keep Plaintiff’s identity confidential throughout the pendency of
24    the lawsuit and thereafter.” Doc. No. 4-1 at 2. Relatedly, Plaintiff further requests the
25    Court “order that any release or deliberate disclosure of Plaintiff’s identity by
26    Defendants, to anyone outside of their legal representatives, be sanctionable and
27    accountable to the fullest extent of the law.” Id. at 10. Video Defendants oppose any
28

                                                     8
                                                                                 20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 26 Filed 11/16/20 PageID.224 Page 9 of 9



 1    court order that limits their ability to engage in discovery and conduct an investigation
 2    into the allegations. See Doc. No. 16 at 10.
 3
 4          In cases where plaintiff has demonstrated a need for anonymity, the district
            court should use its powers to manage pretrial proceedings under Rule 16(b)
 5
            and to issue protective orders limiting disclosure of the party’s name under
 6          Rule 26(c) “to preserve the party’s anonymity to the greatest extent possible
            without prejudicing the opposing party’s ability to litigate the case.”
 7
 8    Wyndham Hotels & Resorts, Inc., 2020 WL 4368214, at *9 (first citing Advanced Textile
 9    Corp., 214 F.3d at 1069; and then citing Fed. R. Civ. P. 16(b)) (quoting Fed. R. Civ. P.
10    26(c)). Because protective orders often pertain to discovery and Plaintiff seeks one
11    pursuant to Federal Rule of Civil Procedure 26(c), the Court finds that her request for a
12    protective order should be addressed to the Magistrate Judge when the pleadings have
13    closed. See CivLR 72.1.b; Berg Civ. Chambers R. IV.C, VI, VII; see also Wyndham
14    Hotels & Resorts, Inc., 2020 WL 4368214, at *10 (“[A]ny discovery issues (if presented
15    at all) are matters for another day.”). Accordingly, the Court declines to rule on
16    Plaintiff’s request for a protective order and refers the matter to the assigned Magistrate
17    Judge for consideration in due course.
18                                         IV. CONCLUSION
19          For the foregoing reasons, the Court GRANTS IN PART Plaintiff’s motion. The
20    Court GRANTS leave for Plaintiff to proceed anonymously under the pseudonym “Jane
21    Doe” in her public filings. The Court ORDERS all publicly filed materials in this action
22    refer to Plaintiff as “Jane Doe.” The Court declines to rule on Plaintiff’s request for a
23    protective order and refers the matter to the assigned Magistrate Judge for consideration
24    in due course.
25          IT IS SO ORDERED.
26    Dated: November 13, 2020
27
28

                                                     9
                                                                                20-cv-1818-MMA (MSB)
